DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1, 7-10 have been amended, claims 11-15 have been added and claims 1-15 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, applicant recites “the top wall” which is lack of proper antecedent basis.  Upon further review of claim 15, which the limitation of “the top wall” only disclosed in claim 14.  For the purpose of examination, examiner presumes that claim 15 is depended on claim 14.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmesch et al (2012/0267284) in view of Shuert (Re35, 875).
As to claim 1 , Thimmesch discloses a cover and transport container (20), the cover (20) constructed in accordance with the principles of an embodiment of the present invention is shown disposed about a pallet (22) with a product (24) stacked thereon (paragraph [0034]; Figs. 3-5) for use with a shipping pallet (22; Figs. 3, 4), said container comprising: a container body (48, The pallet skirt 20 broadly includes a skirt body 48. The skirt body 48 presents a top margin 50 and an opposite bottom margin 52"; paragraph [0038]; Fig. 3) having a top end (50; Fig. 3), a plurality of side walls (54, 56; side walls 54, 56 are configured to cooperatively cover portions of the product 24 stacked on the pallet 22, and also to cooperatively cover the side portions 38, 40 of the pallet 22 when the skirt body 48 is disposed about the pallet 22; paragraph [0040]; Fig. 3), an open bottom end (52; Fig. 3) and an interior space (inner 20; Fig. 3); and a plurality of grooves (68, 72, 74, each recess 72 of the second pair of fork-receiving recesses presents a second recesses margin 74 that is spaced from the lowermost part 66 of the bottom margin 52; paragraph [0044]; Figs. 3-5) that are positioned along bottom edges (bottom 56; Fig. 3) of at least one of the side walls, wherein the open bottom end includes a rectangular shape having dimensions that are complementary to a dimension of a shipping pallet (22; Figs. 3-5) and each of the plurality of grooves include locations that are complementary to a location of a fork channel (46; each 

As to claim 2, Thimmesch as modified further comprising: at least one connector (66; the skirt body 48 includes a lowermost part 66 of the bottom margin 52, with the lowermost part 66 of the bottom margin 52 of the skirt body 48 being disposed in line with the bottom surface 36 of the pallet 22 when the skirt body 48 is disposed about the pallet 22; paragraph [0040]; Figs. 3-5) that is disposed along the container body adjacent to the open bottom end.
	As to claim 5, Thimmesch as modified further comprising: a plurality of handles (68; "each side wall 54 of the first side wall pair defines there through a first pair of spaced apart fork-receiving recesses 68"; paragraph [0043]; Figs. 3-5, in the other word, the structure 68 can also be a handle structure) that are disposed along the side walls.

	As to claim 11, Thimmesch as modified further discloses the closed top end is integrally coupled with the plurality of sidewalls (as taught by Shuert, the closed top end is securely coupled to the sidewall making it an integrally structure).
As to claim 12, Thimmesch as modified further discloses a plurality of protrusions (40a, 40b, 40c) extending from a surface (flat surface between the protrusions) of the closed top end, wherein the plurality of protrusions form a second plurality of grooves (42, 44, 48, 46), wherein location of the second plurality of grooves is complimentary to location of the plurality of grooves, wherein dimensions of the second plurality of grooves is complimentary to dimensions the plurality of grooves (Figure 1 of Shuert).
As to claim 13, Thimmesch as modified further disclose the open bottom end includes a rectangular shape having dimensions that allow the plurality of side walls to cover an outer perimeter of the shipping pallet ( as shown in Figure 4, the side wall cover an outer perimeter of the shipping pallet 22).  
As to claim 14 , Thimmesch discloses a cover (20)  comprising a plurality of side walls (54, 56); an open bottom end (52, Figure 3) and a plurality of grooves (68, 72, 74, each recess 72 of the second pair of fork-receiving recesses presents a second recesses margin 74 that is spaced from the lowermost part 66 of the bottom margin 52; paragraph [0044]; Figs. 3-5) that are positioned along bottom edges (bottom 56; Fig. 3) 
As to claim 15, Thimmesch as modified further discloses the closed top end is integrally coupled with the plurality of sidewalls (as taught by Shuert, the closed top end is securely coupled to the sidewall making it an integrally structure).
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmesch et al (2012/0267284) in view of Hartl (10, 882, 663).
As to claim 1 , Thimmesch discloses a cover and transport container (20), the cover (20) constructed in accordance with the principles of an embodiment of the present invention is shown disposed about a pallet (22) with a product (24) stacked 
As to claim 10, Thimmesch as modified further discloses that the closed top end of the container is not flat (Figure 1 of the top portion 17 is not flat which the center portion raise from the edge of the closed top end).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmesch et al (2012/0267284) and Shuert (Re35, 875), further in view of Ritter (6,024,223).
As to claims 3-4, Thimmesch as modified does not disclose the container wherein the at least one connector includes functionality for securing the container body to the shipping pallet and the at least one connector includes apertures for receiving a lock to lock the container body to the shipping pallet.   However, Ritter teaches a pallet container (12, 28; col. 2, lines 63-67; col. 3, lines 1-16; Fig. 1) wherein an at least one connector (14, 16; Fig. 1) includes functionality (14; col. 3, lines 59-67; col. 4, lines 1-46; Figs. 1, 3-5) for securing a container body (12; Figs. 1, 3-5) to a shipping pallet (10;Figs. 1, 3-5) and the at least one connector includes apertures (154, 160; Fig. 4) for receiving a lock (170; Fig. 5) to lock the container body to the shipping pallet (col. 5, lines 32-43; Figs. 4, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thimmesch as modified with the connector that able to secure the container body to the shipping pallet as taught by Ritter for the purpose of better securing the contents of the container from movement on .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thimmesch et al (2012/0267284) and Shuert (Re35,875), in view of lmbrecht et al. (2013/0014676).
As to claim 6, Thimmesch as modified does not disclose the main body is constructed from recycled plastic that is blended with fire retardant additives. lmbrecht teaches a container (380) wherein a main body (380; Fig. 3) is constructed from
recycled plastic (thermoplastic polymers that may be suitable as carriers may include recycled and reclaimed Polyester such as recycled soda bottles"; paragraph (0113]) that is blended with fire retardant additives ([0017] teaches the container can have antimicrobial properties, and/or made of a fire retardant material and ultra violet light barrier).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Thimmesch as modified with fire retardant material as taught by lmbrecht for the purpose of reducing the impact of the manufacturing of the container on the environment, protecting the contents of the container from the elements and protecting the contents of the container from a fire.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thimmesch et al (2012/0267284) and Shuert (Re35,875), in view of Daniel (5,829,616).
As to claim 7, Thimmesch as modified does not disclose the container body includes a shape and dimension that is suitable for being stacked within a second container body.   Daniel teaches a container (1 0; col. 3, lines 3-17; Fig. 1) wherein a container body (12; Fig. 1) includes a shape and dimension that is suitable for being 
As to claim 8, Thimmesch as modified does not disclose wherein each of the side walls are tapered, and a dimension of the bottom end is greater than a dimension of the top end. Daniel teaches a container (10; col. 3, lines 3-17; Fig. 1) wherein side walls (30, 32; col. 3, lines 18, 19; Fig. 1) are tapered, and a dimension of a [top] end (top 12; Fig. 1) is greater than a dimension of a (bottom] end (bottom 12; Fig. 1, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Thimmesch with tapered side wall of Daniel
for the purpose of reducing the storage space necessary for the container when the container is not in use. Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Thimmesch with for the purpose of preventing a stored container from toppling over by reducing the center of gravity of the container and since rearranging parts of an
invention only involves routine skill in the art.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thimmesch et al (2012/0267284) and Shuert (Re35, 875), further in view of Burra et al (7,331,453).
As to claim 8, Thimmesch as modified does not disclose wherein each of the side walls are tapered, and a dimension of the bottom end is greater than a dimension of the top end.  Nevertheless, Burra discloses a transportation case (20) having the lower . 
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736